Citation Nr: 0121290	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for intermittent 
hematuria and low back pain due to sickle cell trait, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable evaluation for bilateral pes 
planus.

3.  Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO granted a 10 percent 
evaluation for right ankle injury, continued the 
noncompensable evaluation assigned to bilateral pes planus, 
continued the 10 percent evaluation assigned to intermittent 
hematuria and low back pain due to sickle cell trait, and 
denied service connection for arthritis of multiple joints.

In May 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran withdrew his claim for service connection for 
arthritis of multiple joints.  Thus, that issue is no longer 
part of the current appellate review, and will not be 
discussed in the decision.  

Additionally, at that time, the veteran submitted additional 
evidence along with a waiver of initial review by the RO.  
Accordingly, the Board may proceed with appellate review of 
the veteran's claims.  38 C.F.R. § 20.1304(c) (2000).

The Board notes that the veteran has raised two additional 
issues-entitlement to service connection for depression as 
being secondary to the service-connected disabilities and 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  As 
these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Intermittent hematuria and low back pain due to sickle 
cell trait is manifested by no more than moderate functional 
impairment as a result of back pain.

2.  Bilateral pes planus is manifested by no more than 
moderate symptoms.

3.  Residuals of a right ankle injury is manifested by no 
more than moderate functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for intermittent 
hematuria and low back pain due to sickle cell trait have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292 (2000).

2.  The criteria for an evaluation of 10 percent for 
bilateral pes planus have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for intermittent hematuria and back pain 
due to sickle cell trait, residuals of a right ankle injury, 
and bilateral pes planus was granted by means of a September 
1978 rating decision and assigned 10 percent, noncompensable, 
and noncompensable evaluations respectively.

An April 1997 VA outpatient treatment report shows that a VA 
psychologist stated that the veteran had chronic pain due to 
his "service-connected disability of [the] condition of the 
skeletal system."  A separate April 1997 VA outpatient 
treatment report shows the veteran complained of bilateral 
foot pain at the medial aspect.  The examiner entered a 
finding that the veteran had pes planus.

A July 1998 record from the veteran's employer, a 
correctional facility, reveals that a private physician was 
asked to note activities the veteran would be unable to 
perform.  The private physician indicated that the veteran 
would not be able to perform climbing stairs, running, 
jumping, crawling, balancing on uneven surfaces, jumping down 
from elevated surfaces, using bodily force to gain entrance 
through barriers, defend himself against a violent attack, 
and subdue and restrain an inmate using reasonable force.

In February 1999, the veteran submitted claims for increased 
evaluations for these disabilities.

A February 1999 VA outpatient treatment report shows the 
veteran was seen with complaints of chronic pain due to 
sickle cell and arthritis.  The physical therapist stated 
that the veteran had been continuing with the "back 
program" taught by him.  He stated the veteran had a 
flattened lumbar lordosis.  The physical therapist stated 
that the veteran's back problems were "significant."

A March 1999 VA examination report shows the veteran reported 
pain, weakness, stiffness, swelling, inflammation, 
instability, locking, fatigue, and lack of endurance in his 
right ankle.  He stated that these problems were constant.  
As to his low back, he stated he had pain bending forward and 
had constant pain overall.  He stated he had been told he had 
degenerative joint disease of the spine.  As to his feet, the 
veteran stated he had weakness, stiffness, swelling, heat, 
redness, fatigue, and lack of endurance.  He stated that he 
had these symptoms on both standing and walking and that the 
pain was excruciating.  The veteran reported having daily 
flare-ups.  He stated he had to retire because of this 
condition.  The veteran stated he had no active sickle cell 
disease.  

The examiner noted the veteran used a cane to support his 
right ankle and noted that the veteran had an abnormal gait 
due to the limping.  He stated the veteran had abnormal signs 
of weight bearing, such as callosities over the medial aspect 
of both the right and left toes over the interphalangeal 
joints.  The examiner noted the veteran had limited function 
on prolonged walking and standing and that the veteran had 
grade I pes planus.  He stated that the right ankle revealed 
no swelling, inflammation, spasm, instability, lack of 
endurance, abnormal movement, or easy fatigability.  The 
examiner added the veteran did not have limitation of motion 
with 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  Examination of the lumbar spine revealed no lack of 
endurance, spasm, easy fatigability, abnormal movement, or 
weakness.  Flexion was 65 degrees with pain at 55 degrees; 
extension was 35 degrees with pain at 30 degrees; left and 
right lateral flexion were 35 degrees with pain at 
30 degrees; and left and right rotation were 35 degrees with 
pain at 30 degrees.  

The examiner stated the urinalysis was normal.  X-rays of the 
lumbar spine showed mild degenerative arthritis, as did x-
rays of the right ankle.  X-rays of the feet showed mild 
bilateral pes planus.  The examiner entered diagnoses of mild 
degenerative arthritis of the right ankle, mild degenerative 
arthritis of the lumbar spine, and mild pes planus without 
plantar callosities or pressure points.  He stated there was 
no hematuria found on examination or active sickle cell 
disease.  

The examiner stated the veteran was having residuals of a 
right ankle injury, which was pain due to traumatic 
arthritis.  He stated the veteran's back was causing pain as 
a result of the degenerative arthritis.  He stated the 
veteran had the sickle cell trait, but no symptoms of signs 
of sickle cell disease.

A May 2000 VA outpatient treatment report shows the veteran 
was seen with chronic fasciitis and inflammatory 
polyarthropathy.  The examiner noted the veteran had been 
followed in the podiatry clinic and had been issued 
orthotics.  He added the veteran had "significant pes planus 
that causes a pinch callus over the medial aspect of the 
[interphalangeal] joints of both great toes."  The examiner 
noted the veteran had chronic foot pain.  A December 2000 
follow-up treatment report revealed that the veteran reported 
that the orthotics had provided him minimal relief.

In May 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  There, the veteran 
relayed the injuries he had sustained in service involving 
his back and right ankle.  The veteran stated that currently, 
he was being seen at the VA Medical Center and attending pain 
treatment classes.  The veteran testified he had worked as a 
firefighter for nine years but was unable to continue in that 
job because of pain in his back, right ankle, and both feet.  
He stated he then worked as a corrections officer for nine 
years but, again, had to quit because he could not assist the 
other officers when they had to restrain inmates or make 
rounds, which he stated required a lot of walking.  The 
veteran stated his feet had gotten worse since the 1999 VA 
examination.  He reported that they ached throughout the day, 
as did his right ankle.  The veteran stated he had swelling 
and lateral instability in his right ankle.  He testified he 
could walk about 25 to 30 feet before he would have to take a 
break because of pain.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of these matters.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the November 1999 rating decision on appeal 
and the March 2000 statement of the case, the RO informed the 
veteran of the evidence necessary to establish higher 
evaluations for his service-connected disabilities.  In the 
March 2000 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for increased evaluations.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran has 
stated he has received VA treatment, which records have been 
associated with the claims file.  He submitted additional VA 
treatment records and private treatment records at the May 
2001 Board hearing.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
residuals of a right ankle injury, intermittent hematuria and 
low back pain due to sickle cell trait, and bilateral pes 
planus that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo a VA examination related to his claims.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Intermittent hematuria and back pain due to sickle cell 
trait

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
30 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.

The Board notes that the veteran's service-connected 
intermittent hematuria and low back pain due to sickle cell 
trait is currently evaluated under 7799-7714.  That 
Diagnostic Code addresses the symptomatology related to 
hematuria.  However, the Board finds that the veteran's 
service-connected disability should not be rated based upon 
the hematuria symptoms, as in the March 1999 examination 
report, the examiner stated that the veteran's urinalysis was 
normal and that there was no hematuria found.  It is clear 
that the predominant symptomatology related to the veteran's 
service-connected disability is that of low back pain.  
Therefore, it is the low back symptoms under which the 
veteran's disability will be evaluated.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
20 percent evaluation for the service-connected intermittent 
hematuria and low back pain due to sickle cell trait.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

Here, the Board finds that the 20 percent evaluation under 
Diagnostic Code 5292 is warranted based upon the veteran's 
functional equivalent of limitation of motion due to less 
movement than normal.  At the time of the March 1999 VA 
examination, flexion of the lumbar spine was to 55 degrees 
when pain started, extension was to 30 degrees when pain 
started, right and left lateral flexion was to 30 degrees 
when pain started, and right and left lateral rotation was to 
30 degrees when pain started.  Although the veteran was able 
to go beyond these ranges of motion as reported by the 
examiner, such additional range of motion was done with pain.  
The veteran's functional equivalent of limitation of motion 
was that which he could do prior to the onset of pain.  Based 
upon the ranges of motion the veteran was capable of doing 
prior to the onset of pain, the Board finds that such is 
indicative of moderate limitation of motion, and thus a 
20 percent evaluation is granted.  This determination is 
supported by the veteran's testimony at the March 2001 
hearing before the undersigned Board Member.  There, the 
veteran stated that he was not capable of performing certain 
aspects of his job at the correctional facility because of 
his back pain.  Such complaints are indicative of more than 
the currently assigned 10 percent evaluation.  

The Board must determine if an evaluation in excess of 
20 percent is warranted and finds that the preponderance of 
the evidence does not support the next higher evaluation.  
There is no indication in the record that the veteran has 
severe limitation of motion of the lumbar spine.  The ranges 
of motion reported in the March 1999 examination report do 
not demonstrate severe limitation of motion of the lumbar 
spine or severe lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295.  The examiner stated that the 
veteran's lumbar spine revealed no lack of endurance, spasm, 
easy fatigability, or weakness.  Thus, a 40 percent 
evaluation is not warranted under either Diagnostic Code 5292 
or Diagnostic Code 5295.  See id.  The evidence of record 
establishes that the actual limitation of motion and the 
functional equivalent of limitation of motion are no more 
than moderate and no more than 20 percent disabling.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted the service-connected 
intermittent hematuria and low back pain due to sickle cell 
trait warranted more than a 10 percent evaluation, he was 
correct, and the Board has granted him a 20 percent 
evaluation.  However, to the extent that the veteran has 
implied he warrants more than a 20 percent evaluation, the 
medical findings do not support his contentions for a higher 
evaluation.  The medical professionals who have examined the 
veteran have not reported findings which would demonstrate 
that the veteran has severe limitation of motion of the 
lumbar spine.  The Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements and testimony.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.  


B.  Bilateral pes planus

Mild pes planus with symptoms relieved by built-up shoes or 
arch support warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2000).  Moderate pes planus 
with weight bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet warrants a 10 percent evaluation for bilateral or 
unilateral involvement.  Id.  Severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities warrants a 30 
percent evaluation for bilateral involvement and 20 percent 
for unilateral involvement.  Id.  Pronounced pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances warrants a 50 percent 
evaluation for bilateral involvement and 30 percent for 
unilateral involvement.  Id.

After having carefully reviewed the evidence of record and 
the veteran's testimony, the Board finds that the evidence 
supports a 10 percent evaluation for bilateral pes planus.  
In the March VA examination report, the examiner stated that 
the veteran had limited motion on prolonged walking and 
standing and had grade I pes planus.  He stated that the 
veteran had mild pes planus without plantar callosities or 
pressure points.  In May 2000 , the veteran was seen with 
bilateral foot pain related to pes planus.  The examiner 
stated that the veteran had been issued orthotics and that 
they had given the veteran little relief.  He added the 
veteran had significant pes planus which caused a pinch 
callus over the medial aspect of the interphalangeal joints 
of both great toes.  At the May 2001 hearing, the veteran 
complained of constant bilateral foot pain due to the pes 
planus.  

Here, the Board finds that the evidence supports the grant of 
a 10 percent evaluation.  The veteran has symptomatic 
bilateral pes planus, which is more than mildly disabling, 
thus warranting the 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  The veteran has complained of 
pain in his arches, which is evidence of pain on manipulation 
and use of the feet, which would warrant a 10 percent 
evaluation.  Although the VA examiner entered a diagnosis of 
mild pes planus deformity in the March 1999 examination 
report, the Board cannot ignore subjective complaints from 
the veteran nor the findings made in the May 2000 VA 
treatment report, which show more than mild bilateral pes 
planus.  Thus, the Board has determined the veteran's 
bilateral pes planus is 10 percent disabling.  See id.

The Board must determine if an evaluation in excess of 
10 percent is warranted and finds that the preponderance of 
the evidence does not support the next higher evaluation.  
The veteran's bilateral pes planus has not been described as 
severe, and x-rays nor examination have shown a marked 
deformity in either foot.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Although the examiner stated in the May 2000 
treatment report that the veteran's pes planus was 
"significant," the Board finds that such is not indicative 
of "severe" bilateral pes planus, as the examiner stated 
that the pes planus caused a pinch callus over the medial 
aspect of the interphalangeal joint of both great toes.  The 
Board finds that such findings do not equate to evidence of a 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  See id.  In making this determination, the 
Board has specifically considered the guidance of DeLuca.  
However, the Court has specifically limited the application 
of DeLuca to Diagnostic Codes that address limitation of 
motion of a joint or joints.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The evaluation of bilateral pes planus is 
not based upon limitation of motion and therefore DeLuca is 
not applicable.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted the service-connected bilateral 
pes planus warranted more than a noncompensable evaluation, 
he was correct, and the Board has granted him a 10 percent 
evaluation.  However, to the extent that the veteran has 
implied he warranted more than a 10 percent evaluation, the 
medical findings do not support his contentions for a higher 
evaluation.  The medical professionals who have examined the 
veteran have not reported findings which would demonstrate 
that the veteran has severe bilateral pes planus.  Although 
he walks with a cane, there are no competent medical findings 
that the veteran has marked deformities on his feet.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

C.  Residuals of a right ankle injury

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2000).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2000).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of a 
right ankle injury.  The veteran was noted to walk with a 
cane at the time of the March 1999 examination.  However, the 
examiner stated that the veteran did not have limitation of 
motion of the right ankle.  His range of motion of the right 
ankle was reported as 20 degrees of dorsiflexion and 
45 degrees of plantar flexion, which is considered normal.  
See 38 C.F.R. 4.71, Plate II.  Additionally, the examiner 
stated the veteran had no swelling, inflammation, spasm, 
instability, lack of endurance, abnormal movement, or 
weakness.  The veteran has reported pain and discomfort 
related to his right ankle pain, which is the basis for the 
grant of the 10 percent evaluation.  The 10 percent 
evaluation contemplates a moderate disability of the ankle.  
Although the veteran walks with a cane, the specific findings 
made by the VA examiner in the March 1999 examination report 
do not establish a right ankle disorder that is any more than 
moderately disabling.  Neither the veteran nor the 
examination report have established that there is additional 
limited motion or the functional equivalent of limitation of 
motion beyond that described in the examination report.

The Board is aware that there is some evidence that certain 
aspects of the veteran's occupation may be restricted.  This 
may be indicative of flare-ups with use of the right ankle.  
However, the veteran's disorder already contemplates moderate 
functional impairment.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  The facts establish that the veteran's residuals 
of a right ankle injury are no more than 10 percent 
disabling.  The veteran's specific statements nor the 
examination reports establish the presence of marked 
limitation of motion or the functional equivalent of marked 
limitation of motion of the right ankle.

The Board notes that in making this determination it has 
specifically considered the guidance of DeLuca.  The Board 
does not doubt that the veteran has some functional 
impairment; this fact is recognized by the current 10 percent 
evaluation.  The veteran has reported pain; however, as 
stated above, the examiner made specific findings that the 
veteran did not have weakness, limitation of motion, 
fatigability, or lack of endurance.  See 38 C.F.R. §§ 4.40, 
4.45.  The clinical findings made by the VA examiner in the 
March 1999 examination report substantiate the Board's 
finding that the veteran's residuals of a right ankle injury 
are no more than 10 percent disabling.  

The veteran is competent to report his symptoms; however, to 
the extent that he has described severe pain and functional 
impairment, the medical findings do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the veteran's contentions into account and the medical 
findings, an evaluation in excess of 10 percent is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

D.  Extraschedular consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 20 percent evaluation for intermittent 
hematuria and low back pain due to sickle cell trait is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a 10 percent evaluation for bilateral pes 
planus is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



